ON MOTION FOR REHEARING.
PER CURIAM.
On motion for rehearing and on motion to modify direction to enter judgment, nisi.
The motion for a rehearing is overruled. It appearing that plaintiff repaid to the sheriff the expenses of the trustee’s sale and that by inadvertence that fact was not shown by the record, the directions to the court below will be modified by eliminating the clause requiring plaintiff to deposit with the clerk of the circuit court within sixty days $19.90, for appellants’ use, to cover the expenses of the sale, and further modified so as to require the court to enter a decree requiring the sheriff to return to appellants their whole bid of $187 now in his hands.